Exhibit 10.1

PURCHASE AGREEMENT NUMBER 3427

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Relating to Boeing Model 787-8 Aircraft

 

P.A. No. 3427

      BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     SA
NUMBER

ARTICLES

  

1.

 

Quantity, Model and Description

  

2.

 

Delivery Schedule

  

3.

 

Price

   .

4.

 

Payment

  

5.

 

Additional Terms

  

TABLE

  

1.

 

Aircraft Information Table

  

EXHIBIT

  

A.

 

Aircraft Configuration

  

B.

 

Aircraft Delivery Requirements and Responsibilities

  

SUPPLEMENTAL EXHIBITS

  

AE1.

 

Escalation Adjustment/Airframe and Optional Features

  

BFE1

 

Buyer Furnished Equipment Variables

  

CS1.

 

Customer Support Document

  

EE1.

 

Engine Escalation/Engine Warranty and Patent Indemnity

  

SLP1.

 

Service Life Policy Components

  

 

2



--------------------------------------------------------------------------------

Purchase Agreement No. 3427

between

The Boeing Company

and

United Air Lines, Inc.

This Purchase Agreement No. 3427 between The Boeing Company, a Delaware
corporation, (hereinafter referred to as “Boeing”) and United Air Lines, Inc., a
Delaware corporation, (hereinafter referred to as “Customer”) (collectively, the
“Parties”), relating to the purchase and sale of Model 787-8 aircraft together
with all tables, exhibits, supplemental exhibits, letter agreements and other
attachments thereto, if any, (Purchase Agreement) incorporates and amends the
terms and conditions of the Aircraft General Terms Agreement dated as of
February 19, 2010 between the parties, identified as AGTA-UAL (AGTA).

Article 1. Quantity, Model, Description and Inspection. The aircraft to be
delivered to Customer will be designated as Model 787-8 aircraft (Aircraft).
Boeing will manufacture and sell to Customer Aircraft conforming to the
configuration described in Exhibit A in the quantities listed in Table 1 to the
Purchase Agreement. Ten (10) months prior to delivery of Customer’s first
Aircraft, Boeing will provide Customer a Boeing document defining a customer
inspection process appropriate to the 787 manufacturing process (787 Inspection
Process) which will apply in lieu of inspection processes traditionally
applicable to other models of aircraft and will supersede the provisions of
Article 5.2 of the AGTA.

Article 2. Delivery Schedule. The scheduled months of delivery of the Aircraft
are listed in the attached Table 1. Exhibit B describes certain responsibilities
for both Customer and Boeing in order to accomplish the delivery of the
Aircraft.

Article 3. Price.

3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 and is
subject to escalation in accordance with the terms of this Purchase Agreement.

3.2 Advance Payment Base Prices. The Advance Payment Base Prices listed in
Table 1 were [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

 

3



--------------------------------------------------------------------------------

Article 4. Payment.

4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table 1 for
each Aircraft (Deposit).

4.2 The standard advance payment schedule for the Model 787-8 aircraft requires
Customer to make certain advance payments, [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
on the effective date of the Purchase Agreement for the Aircraft. Additional
advance payments for each Aircraft are due as specified in and on the first
business day of the months listed in the attached Table 1.

4.3 For any Aircraft whose scheduled month of delivery is less than twenty-four
(24) months from the date of this Purchase Agreement, the total amount of
advance payments due for payment upon signing of this Purchase Agreement will
include all advance payments which are past due in accordance with the standard
advance payment schedule set forth in paragraph 4.2 above.

4.4 Customer will pay the balance of the Aircraft Price of each Aircraft at
delivery.

Article 5. Additional Terms.

5.1 Aircraft Information Table. Table 1 consolidates information contained in
Articles 1, 2, 3 and 4 with respect to (i) quantity of Aircraft, (ii) applicable
Detail Specification, (iii) month and year of scheduled deliveries,
(iv) Aircraft Basic Price, (v) escalation factors and (vi) Advance Payment Base
Prices and advance payments and their schedules.

5.2 Escalation Adjustment/Airframe and Optional Features. Supplemental
Exhibit AE1 contains the applicable airframe and optional features escalation
formula.

5.2 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1 contains
vendor selection dates and other variables applicable to the Aircraft.

5.3 Customer Support Variables. Information, training, services and other things
furnished by Boeing in support of introduction of the Aircraft into Customer’s
fleet are described in Supplemental Exhibit CS1. Supplemental Exhibit CS1
supersedes in its entirety Exhibit B to the AGTA, and, for clarity, all
references to Exhibit B to the AGTA shall be deemed to refer to Supplemental
Exhibit CS1 to the Purchase Agreement. The level of support to be provided under
Supplemental Exhibit CS1 (Entitlements) assumes that at the time of delivery of
Customer’s first Aircraft under the

 

4



--------------------------------------------------------------------------------

Purchase Agreement, Customer has not taken possession of a 787-8 aircraft
whether such 787-8 aircraft was purchased, leased or otherwise obtained by
Customer from Boeing or another party. If prior to the delivery of Customer’s
first Aircraft, Customer has taken possession of a 787-8 aircraft, Boeing will
revise the Entitlements to reflect the level of support normally provided by
Boeing to operators already operating such aircraft. Under no circumstances
under the Purchase Agreement or any other agreement will Boeing provide the
Entitlements more than once to support Customer’s operation of 787-8 aircraft.

5.4 Engine Escalation Variables. Supplemental Exhibit EE1 contains the
applicable engine escalation formula, the engine warranty and the engine patent
indemnity for the Aircraft.

5.5 Service Life Policy Component Variables. Supplemental Exhibit SLP1 lists the
SLP Components covered by the Service Life Policy for the Aircraft. In addition,
Part 3 of Exhibit C to the AGTA, entitled, “Service Life Policy.” is superseded
in its entirety by Part 3 of Exhibit C to the AGTA, “Service Life Policy,”
attached as Exhibit C to to this Purchase Agreement.

5.6 Public Announcement. Boeing reserves the right to make a public announcement
regarding Customer’s purchase of the Aircraft upon approval of Boeing’s press
release by Customer’s public relations department or other authorized
representative.

[The remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

5.7 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 11
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous
proposals, understandings, commitments or representations whatsoever, oral or
written, and may be changed only in writing signed by authorized representatives
of the parties.

DATED AS OF February 19, 2010

 

UNITED AIR LINES, INC.    THE BOEING COMPANY BY   

/s/ Kathryn A. Mikells

   BY   

/s/ Nobuko Wiles

ITS    Executive Vice President and Chief Financial Officer    ITS   
Attorney-in-fact

 

6



--------------------------------------------------------------------------------

Table 1 - [***]

P. A. 3427

Aircraft Delivery, Description, Price and Advance Payments

 

Airframe Model/MTOW:

   787-8   502500 pounds         Detail Specification:               [***]   

Engine Model/Thrust:

   [***]           [***]    pounds        
Airframe Price Base Year/Escalation Formula:      Jul-08        [***]

Airframe Price:

     [***]     Engine Price Base Year/Escalation Formula:      Jul-08       
[***]

Optional Features:

     [***]           

Sub-Total of Airframe and Features:

  [***]     Airframe Escalation Data:       

Engine Price (Per Aircraft):

     [***]     Base Year Index (ECI):    [***]    

Aircraft Basic Price (Excluding BFE/SPE):

  [***]     Base Year Index (CPI):    [***]    

Buyer Furnished Equipment (BFE) Estimate:

    [***]   Engine Escalation Data:       

Seller Purchased Equipment (SPE) Estimate:

    [***]   Base Year Index (ECI):    [***]    

Estimated IFE Price at Delivery:

  [***]     Base Year Index (CPI):    [***]    

[***] Deposit/Aircraft at Proposal Accept:

  [***]           

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

                           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]                  
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
        

 

  Boeing / United Proprietary   Page 1



--------------------------------------------------------------------------------

Table 1 - [***]

P. A. 3427

Aircraft Delivery, Description, Price and Advance Payments

 

Airframe Model/MTOW:

   787-8        502500 pounds      Detail Specification:    [ ***]   

Engine Model/Thrust:

   [***]        [***] pounds
     Airframe Price Base Year/Escalation Formula:    Jul-08        [***]

Airframe Price:

      [***]      Engine Price Base Year/Escalation Formula:    Jul-08       
[***]

Optional Features:

      [***]          

Sub-Total of Airframe and Features:

      [***]      Airframe Escalation Data:     

Engine Price (Per Aircraft):

      [***]      Base Year Index (ECI):    [ ***]   

Aircraft Basic Price (Excluding BFE/SPE):

   [***]      Base Year Index (CPI):    [ ***]                     

Buyer Furnished Equipment (BFE) Estimate:

   [***]      Engine Escalation Data:     

Seller Purchased Equipment (SPE) Estimate:

   [***]      Base Year Index (ECI):    [ ***]   

Estimated IFE Price at Delivery:

   [***]      Base Year Index (CPI):    [ ***]   

[***] Deposit/Aircraft at Proposal Accept:

                           [***]          

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

 

  Boeing / United Proprietary   Page 1



--------------------------------------------------------------------------------

AIRCRAFT CONFIGURATION

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Exhibit A to Purchase Agreement Number 3427



--------------------------------------------------------------------------------

AIRCRAFT CONFIGURATION

Dated February 19, 2010

relating to

BOEING MODEL 787 AIRCRAFT

The Detail Specification is Boeing document number [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]-TBD, dated as of TBD. Such Detail Specification will be comprised of
(i) Boeing 787 Airplane Configuration Specification, 787-4102 Rev B, dated July
9, 2007 as it pertains to model 787- 8 aircraft, (ii) changes to such Detail
Specification pursuant to Article 4 of the AGTA and (iii) optional features
therein selected by Customer (Options) including the effects on Manufacturer’s
Empty Weight (MEW) and Operating Empty Weight (OEW). Such Options are set forth
in Boeing Customer Specified Option Selection Log and Option Data Pages,
configuration file number _[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (to be supplied
by Boeing Customer Integration group), as of TBD date approximately
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] month prior to delivery of the first
Aircraft). As soon as practicable, Boeing will furnish to Customer copies of the
Detail Specification, which will reflect such selected Options. The Aircraft
Basic Price reflects and includes all effects of such Options. A copy of the
Detail Specification will be attached to the Exhibit A. Customer may request
changes to Detail Specification any time and Boeing may offer such changes
subject to Boeing’s pricing and offerability process. [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] The Aircraft Basic Price does not include the price effects of any
Buyer Furnished Equipment or equipment purchase on behalf of Customer by Boeing
at Customer’s request (the “Seller Purchased Equipment”).



--------------------------------------------------------------------------------

Exhibit A to

Purchase Agreement No. 3427

787-8

BASELINE INTERIOR CONFIGURATION

 

              

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH

THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

                                                                            

 

BOEING/UNITED PROPRIETARY



--------------------------------------------------------------------------------

Exhibit A to

Purchase Agreement No. 3427

787-9

BASELINE INTERIOR CONFIGURATION

 

                

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A

REQUEST FOR CONFIDENTIAL TREATMENT]

                                                                               
               

 

BOEING/UNITED PROPRIETARY



--------------------------------------------------------------------------------

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Exhibit B to Purchase Agreement Number 3427

 

B



--------------------------------------------------------------------------------

Exhibit B to

Purchase Agreement No. 3427

Page 1

 

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES

relating to

BOEING MODEL 787-8 AIRCRAFT

Both Boeing and Customer have certain documentation and approval
responsibilities at various times during the construction cycle of Customer’s
Aircraft that are critical to making the delivery of each Aircraft a positive
experience for both parties. This Exhibit B documents those responsibilities and
indicates recommended completion deadlines for the actions to be accomplished.

1. GOVERNMENT DOCUMENTATION REQUIREMENTS.

Certain actions are required to be taken by Customer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.

1.1 Airworthiness and Registration Documents.

Not later than 6 months prior to delivery of each Aircraft, Customer will notify
Boeing of the registration number to be painted on the side of the Aircraft. In
addition, and not later than 3 months prior to delivery of each Aircraft,
Customer will, by letter to the regulatory authority having jurisdiction,
authorize the temporary use of such registration numbers by Boeing during the
pre-delivery testing of the Aircraft.

Customer is responsible for furnishing any Temporary or Permanent Registration
Certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.

1.2 Certificate of Sanitary Construction.

1.2.1 U.S. Registered Aircraft. Boeing will obtain from the United States Public
Health Service, a United States Certificate of Sanitary Construction to be
displayed aboard each Aircraft after delivery to Customer.

1.2.2 Non-U.S. Registered Aircraft. If Customer requires a United States
Certificate of Sanitary Construction at the time of delivery of the Aircraft,
Customer will give written notice thereof to Boeing at least 3 months prior to
delivery. Boeing will then use its reasonable best efforts to obtain the
Certificate from the United States Public Health Service and present it to
Customer at the time of Aircraft delivery.

 

B-1



--------------------------------------------------------------------------------

Exhibit B to

Purchase Agreement No. 3427

Page 2

 

1.3 Customs Documentation.

1.3.1 Import Documentation. If the Aircraft is intended to be exported from the
United States, Customer must notify Boeing not later than 3 months prior to
delivery of each Aircraft of any documentation required by the customs
authorities or by any other agency of the country of import.

1.3.2 General Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Customs Form 7507, General Declaration,
for execution by U.S. Customs immediately prior to the ferry flight of the
Aircraft. For this purpose, Customer will furnish to Boeing not later than 20
days prior to delivery all information required by U.S. Customs and Border
Protection, including without limitation (i) a complete crew and passenger list
identifying the names, birth dates, passport numbers and passport expiration
dates of all crew and passengers and (ii) a complete ferry flight itinerary,
including point of exit from the United States for the Aircraft.

If Customer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Customer must notify Boeing not
later than 20 days prior to delivery of such intention. If Boeing receives such
notification, Boeing will provide to Customer the documents constituting a
Customs permit to proceed, allowing such Aircraft to depart after any such
landing. Sufficient copies of completed Form 7507, along with passenger
manifest, will be furnished to Customer to cover U.S. stops scheduled for the
ferry flight.

1.3.3 Export Declaration - U.S. If the Aircraft is intended to be exported from
the United States following delivery, and (i) Customer is a non-U.S. customer,
Boeing will file an export declaration electronically with U.S. Customs and
Border Protection (CBP), or (ii) Customer is a U.S. customer, it is the
responsibility of the U.S. customer, as the exporter of record, to file the
export declaration with CBP.

2. INSURANCE CERTIFICATES.

Unless provided earlier, Customer will provide to Boeing not later than 30 days
prior to delivery of the first Aircraft, a copy of the requisite annual
insurance certificate in accordance with the requirements of Article 8 of the
AGTA.

 

B-2



--------------------------------------------------------------------------------

Exhibit B to

Purchase Agreement No. 3427

Page 3

 

3. NOTICE OF FLYAWAY CONFIGURATION.

Not later than 20 days prior to delivery of the Aircraft, Customer will provide
to Boeing a configuration letter stating the requested "flyaway configuration"
of the Aircraft for its ferry flight. This configuration letter should include:

(i) the name of the company which is to furnish fuel for the ferry flight and
any scheduled post-delivery flight training, the method of payment for such
fuel, and fuel load for the ferry flight;

(ii) the cargo to be loaded and where it is to be stowed on board the Aircraft,
the address where cargo is to be shipped after flyaway and notification of any
hazardous materials requiring special handling;

(iii) any BFE equipment to be removed prior to flyaway and returned to Boeing
BFE stores for installation on Customer's subsequent Aircraft;

(iv) a complete list of names and citizenship of each crew member and
non-revenue passenger who will be aboard the ferry flight; and

(v) a complete ferry flight itinerary.

4. DELIVERY ACTIONS BY BOEING.

4.1 Schedule of Inspections. All FAA, Boeing, Customer and, if required, U.S.
Customs Bureau inspections will be scheduled by Boeing for completion prior to
delivery or departure of the Aircraft. Customer will be informed of such
schedules.

4.2 Schedule of Demonstration Flights. All FAA and Customer demonstration
flights will be scheduled by Boeing for completion prior to delivery of the
Aircraft.

4.3 Schedule for Customer's Flight Crew. Boeing will inform Customer of the date
that a flight crew is required for acceptance routines associated with delivery
of the Aircraft.

 

B-3



--------------------------------------------------------------------------------

Exhibit B to

Purchase Agreement No. 3427

Page 4

 

4.4 Fuel Provided by Boeing. Boeing will provide to Customer, without charge,
the amount of fuel shown in U.S. gallons in the table below for the model of
Aircraft being delivered and full capacity of engine oil at the time of delivery
or prior to the ferry flight of the Aircraft.

 

Aircraft Model

  

Fuel Provided

737

   1,000

747

   4,000

757

   1,600

767

   2,000

777

   3,000

787

   2,000

4.5 Flight Crew and Passenger Consumables. Boeing will provide reasonable
quantities of food, coat hangers, towels, toilet tissue, drinking cups and soap
for the first segment of the ferry flight for the Aircraft.

4.6 Delivery Papers, Documents and Data. Boeing will have available at the time
of delivery of the Aircraft certain delivery papers, documents and data for
execution and delivery. If title for the Aircraft will be transferred to
Customer through a Boeing sales subsidiary and if the Aircraft will be
registered with the FAA, Boeing will pre-position in Oklahoma City, Oklahoma,
for filing with the FAA at the time of delivery of the Aircraft an executed
original Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the
Aircraft from Boeing's sales subsidiary to Customer.

4.7 Delegation of Authority. If specifically requested in advance by Customer,
Boeing will present a certified copy of a Resolution of Boeing's Board of
Directors, designating and authorizing certain persons to act on its behalf in
connection with delivery of the Aircraft.

5. DELIVERY ACTIONS BY CUSTOMER.

5.1 Aircraft Radio Station License. At delivery Customer will provide its
aircraft radio station license to be placed on board the Aircraft following
delivery.

5.2. Aircraft Flight Log. At delivery Customer will provide the aircraft flight
log for the Aircraft.

5.3 Delegation of Authority. Customer will present to Boeing at delivery of the
Aircraft an original or certified copy of Customer's Delegation of Authority
designating and authorizing certain persons to act on its behalf in connection
with delivery of the specified Aircraft.

 

B-4



--------------------------------------------------------------------------------

Exhibit B to

Purchase Agreement No. 3427

Page 5

 

5.4 TSA Waiver Approval. Should the Aircraft be exported, a TSA waiver approval
is required for the ferry flight, unless Customer has a TSA approved program.
Customer is responsible for submittal of TSA waiver to the TSA and following up
with the TSA for the approval. A copy of the TSA waiver approval is to be
provided by Customer to Boeing upon arrival of Customer’s acceptance team at the
Boeing delivery center.

 

B-5



--------------------------------------------------------------------------------

ESCALATION ADJUSTMENT

AIRFRAME AND OPTIONAL FEATURES

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Supplemental Exhibit AE1 to Purchase Agreement Number 3427

 

P.A. No. 3427

  AE1     BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

United Air Lines, Inc

 

1. Formula.

Airframe and Optional Features [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] at the
signing of this Purchase Agreement and to [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
will be determined at [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in accordance with the
following formula:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

2. Values to be Utilized in the Event of Unavailability.

2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] or for any reason has not released values [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] from other Bureau of Labor Statistics data or similar
data reported by non-governmental organizations. Such substitute will result in
the same adjustment, insofar as possible, as would have been calculated
utilizing the original values adjusted for fluctuation during the applicable
time period. However, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the Bureau of Labor
Statistics should resume releasing values for the months needed to determine
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.4 If within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the published index values
are revised due to an acknowledged error by the Bureau of Labor Statistics,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

 

P.A. No. 3427

  AE1     BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

787-8

Supplemental Exhibit BFE1 to Purchase Agreement Number 3427

 

BFE1



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 787 AIRCRAFT

This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other requirements applicable to the Aircraft. Such Dates shall be updated
pursuant any revisions to the delivery schedule set forth in Table 1 to the
Purchase Agreement.

1. Supplier Selection.

Customer will select and notify Boeing of the suppliers of the following items
by the following dates:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

2. Certification Document.

Customer will deliver to Boeing a copy of the FAA Technical Standard Order (TSO)
127a authorization letter or equivalent evidence of certification for Buyer
Furnished Equipment [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] no later than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

3. Import

Customer will insure that Customer’s BFE suppliers provide sufficient
information to enable Boeing, when acting as Importer of Record for Customer’s
BFE, to comply with all applicable provisions of the U.S. Customs Service.

 

BFE1-1



--------------------------------------------------------------------------------

4. Delivery Dates and Other Information

On or before 3Q20 [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], Boeing will provide to
Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an
electronically transmitted BFE Report which may be periodically revised, setting
forth the items, quantities, on-dock dates, shipping instructions relating to
the in-sequence installation of BFE. For planning purposes, preliminary BFE
on-dock dates are set forth below:

 

Item     Preliminary On-Dock Dates     [Month of Delivery:]

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

 

BFE1-2



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

between

THE BOEING COMPANY

And

UNITED AIR LINES, INC.

Supplemental Exhibit CS1 to Purchase Agreement Number 3427

This document contains:

 

Part 1:

  

Boeing Maintenance and Flight Training Programs;

Operations Engineering Support

Part 2:

   Field and Engineering Support Services

Part 3:

   Technical Information and Materials

Part 4:

   Alleviation or Cessation of Performance

Part 5:

  

Protection of Proprietary Information and

Proprietary Materials

 

CS1



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

PART 1:             BOEING MAINTENANCE AND FLIGHT TRAINING

                             PROGRAMS; OPERATIONS ENGINEERING SUPPORT

1. Boeing Training Programs.

Boeing will provide maintenance training, cabin attendant training, and flight
training programs to support the introduction of the Aircraft into service as
provided in this Supplemental Exhibit CS1.

1.1 Customer is awarded [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (Training Points) for
its purchase of twenty-five (25) firm Aircraft. [CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] At any time before twenty-four (24) months after delivery of
Customer’s last Aircraft (Training Program Period) Customer may exchange
Training Points for any of the training courses described on Attachment A at the
point values described on Attachment A or for other training Boeing may identify
at specified point values. At the end of the Training Program Period any unused
Training Points will expire.

1.2 In addition to the training provided in Article 1.1, Boeing will provide to
Customer the following training and services:

1.2.1 Flight dispatcher model specific instruction; two (2) classes of six
(6) students;

1.2.2 Performance engineer model specific instruction in Boeing’s regularly
scheduled courses; schedules are published yearly.

1.2.3 Additional Flight Operations Services:

a. Boeing flight crew personnel to assist in ferrying the first Aircraft to
Customer’s main base;

b. Instructor pilots for ninety (90) Man Days (as defined in Article 5.4, below)
for revenue service training assistance;

c. An instructor pilot to visit Customer six (6) months after revenue service
training to review Customer’s flight crew operations for a two (2) week period.

 

CS1



--------------------------------------------------------------------------------

If any part of the training described in this Article 1.2 is not completed by
Customer within twenty-four (24) months after the delivery of the last Aircraft,
Boeing will have no obligation to provide such training./

2. Training Schedule and Curricula.

2.1 Customer and Boeing will together conduct planning conferences approximately
twelve (12) months before the scheduled delivery month of the first Aircraft of
a model to define and schedule the maintenance, flight training and cabin
attendant training programs. At the conclusion of each planning conference the
parties will document Customer’s course selection, training schedule, and, if
applicable, Training Point application and remaining Training Point balance.

2.2 Customer may also request training by written notice to Boeing identifying
desired courses, dates and locations. Within fifteen (15) days of Boeing’s
receipt of such request Boeing will provide written response to Customer
confirming whether the requested courses are available at the times and
locations requested by Customer.

3. Location of Training.

3.1 Boeing will conduct all training at any of its or its wholly-owned
subsidiaries’ training facilities equipped for the model of Aircraft. Customer
shall decide on the location or mix of locations for training, subject to space
being available in the desired courses at the selected training facility on the
dates desired.

3.2 If requested by Customer, Boeing will conduct the classroom portions of the
maintenance and flight training (except for the Performance Engineer training
courses) at a mutually acceptable alternate training site, subject to the
following conditions:

3.2.1 Customer will provide acceptable classroom space, simulators (as necessary
for flight training) and training equipment required to present the courses;

3.2.2 Customer will pay Boeing’s portal to portal actual expenses for lodging,
ground transportation, laundry, baggage handling, communication costs and per
diem meal charge for each Boeing instructor for each day, or fraction thereof,
that the instructor is away from his home location, including travel time;

3.2.3 Customer will reimburse Boeing for the actual costs of round-trip
transportation for Boeing's instructors and the shipping costs of training
Materials which must be shipped to the alternate training site;

 

CS1



--------------------------------------------------------------------------------

3.2.4 Customer will be responsible for all taxes, fees, duties, licenses,
permits and similar expenses incurred by Boeing and its employees as a result of
Boeing’s providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and

3.2.5 Those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing’s facility or at
some other alternate site. Customer will be responsible for additional expenses,
if any, which result from the use of such alternate site.

4. Training Materials.

Training Materials will be provided for each student. Training Materials may be
used only for either (i) the individual student’s reference during Boeing
provided training and for review thereafter or (ii) Customer’s provision of
training to individuals directly employed by the Customer.

5. Additional Terms and Conditions.

5.1 All training will reflect an airplane configuration defined by (i) Boeing’s
standard configuration specification for 787 aircraft, (ii) Boeing’s standard
configuration specification for the minor model of 787 aircraft selected by
Customer, and (iii) any Optional Features selected by Customer from Boeing’s
standard catalog of Optional Features. Upon Customer’s request, Boeing may
provide training customized to reflect other elements of Customer’s Aircraft
configuration subject to a mutually acceptable price, schedule, scope of work
and other applicable terms and conditions.

5.2 All training will be provided in the English language. If translation is
required, Customer will provide interpreters.

5.3 Customer will be responsible for all expenses of Customer’s personnel except
that in the Puget Sound region of Washington State Boeing will transport
Customer’s personnel between their local lodgings and Boeing’s training
facility.

5.4 Boeing flight instructor personnel will not be required to work more than
five (5) days per week, or more than eight (8) hours in any one twenty-four
(24) hour period (Man Day), of which not more than five (5) hours per eight
(8) hour workday will be spent in actual flying. These foregoing restrictions
will not apply to ferry assistance or revenue service training services, which
will be governed by FAA rules and regulations.

5.5 Normal Line Maintenance is defined as line maintenance that Boeing might
reasonably be expected to furnish for flight crew training at Boeing’s facility,
and will include ground support and Aircraft storage in the open, but will not
include provision of spare parts. Boeing will provide Normal Line Maintenance
services for any

 

CS1



--------------------------------------------------------------------------------

Aircraft while the Aircraft is used for flight crew training at Boeing’s
facility in accordance with the Boeing Maintenance Plan (Boeing document
D6-82076) and the Repair Station Operation and Inspection Manual (Boeing
document D6-25470). Customer will provide such services if flight crew training
is conducted elsewhere. Regardless of the location of such training, Customer
will be responsible for providing all maintenance items (other than those
included in Normal Line Maintenance) required during the training, including,
but not limited to, fuel, oil, landing fees and spare parts.

5.6 If the training is based at Boeing’s facility and the Aircraft is damaged
during such training, Boeing will make all necessary repairs to the Aircraft as
promptly as possible. Customer will pay Boeing’s reasonable charge, including
the price of parts and materials, for making the repairs. If Boeing’s estimated
labor charge for the repair exceeds Twenty-Five Thousand U.S. Dollars ($25,000),
Boeing and Customer will enter into an agreement for additional services before
beginning the repair work.

5.7 If the flight training is based at Boeing’s facility, several airports in
the surrounding area may be used, at Boeing’s option. Unless otherwise agreed in
the flight training planning conference, it will be Customer’s responsibility to
make arrangements for the use of such airports.

5.8 If Boeing agrees to make arrangements on behalf of Customer for the use of
airports for flight training, Boeing will pay on Customer’s behalf any landing
fees charged by any airport used in conjunction with the flight training. At
least thirty (30) days before flight training, Customer will provide Boeing an
open purchase order against which Boeing will invoice Customer for any landing
fees Boeing paid on Customer’s behalf. The invoice will be submitted to Customer
approximately sixty (60) days after flight training is completed, when all
landing fee charges have been received and verified. Customer will pay the
invoiced amount to Boeing within thirty (30) days of the date of the invoice.

5.9 If requested by Boeing, in order to provide the flight training or ferry
flight assistance, Customer will make available to Boeing an Aircraft after
delivery to familiarize Boeing instructor or ferry flight crew personnel with
such Aircraft. If flight of the Aircraft is required for any Boeing instructor
or ferry flight crew member to maintain an FAA license for flight proficiency or
landing currency, Boeing will be responsible for the costs of fuel, oil, landing
fees and spare parts attributable to that portion of the flight.

 

CS1



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

PART 2:             FIELD AND ENGINEERING SUPPORT SERVICES

1. Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of the Aircraft (Field Service
Representatives).

1.1 Field Service representation will be available at or near Customer’s main
maintenance or engineering facility beginning before the scheduled delivery
month of the first Aircraft and ending twelve (12) months after delivery of the
last Aircraft covered by a specific purchase agreement.

1.2 When a Field Service Representative is positioned at Customer’s facility,
Customer will provide, at no charge to Boeing, suitable furnished office space
and office equipment, including internet capability for electronic access of
data, at the location where Boeing is providing Field Service Representatives.
As required, Customer will assist each Field Service Representative with visas,
work permits, customs, mail handling, identification passes and formal
introduction to local airport authorities.

1.3 Boeing’s Field Service Representatives are assigned to various airports and
other locations around the world. Whenever Customer’s Aircraft are operating
through any such airport, the services of Boeing’s Field Service Representatives
are available to Customer.

2. Engineering Support Services.

2.1 Boeing will, if requested by Customer, provide technical advisory assistance
from the Seattle area or at a base designated by Customer as appropriate for any
Aircraft or Boeing Product (as defined in Part 1 of Exhibit C of the AGTA).
Technical advisory assistance, provided, will include:

2.1.1 Analysis of the information provided by Customer to determine the probable
nature and cause of operational problems and suggestion of possible solutions.

2.1.2 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory schedule reliability and the suggestion of possible
solutions.

 

P.A. No. 3427   CS1     2-1     BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

2.1.3 Analysis of the information provided by Customer to determine the nature
and cause of unsatisfactory maintenance costs and the suggestion of possible
solutions.

2.1.4 Analysis and commentary on Customer’s engineering releases relating to
structural repairs not covered by Boeing’s Structural Repair Manual including
those repairs requiring advanced composite structure design.

2.1.5 Analysis and commentary on Customer’s engineering proposals for changes
in, or replacement of, systems, parts, accessories or equipment manufactured to
Boeing’s detailed design. Boeing will not analyze or comment on any major
structural change unless Customer’s request for such analysis and comment
includes complete detailed drawings, substantiating information (including any
information required by applicable government agencies), all stress or other
appropriate analyses, and a specific statement from Customer of the substance of
the review and the response requested.

2.1.6 One (1) evaluation of Customer’s technical facilities, tools and equipment
for servicing and maintaining 787 aircraft, recommendation of changes where
necessary and assistance in the formulation of an initial maintenance plan for
the introduction of the first Aircraft into service.

2.1.7 Assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer’s operation
of Aircraft.

2.1.8 Assistance with interpretation of the minimum equipment list, the
definition of the configuration deviation list and the analysis of individual
Aircraft performance.

2.1.9 Assistance with solving operational problems associated with delivery and
route-proving flights.

2.1.10 Information regarding significant service items relating to Aircraft
performance or flight operations.

2.1.11 Operations engineering support during the ferry flight of an Aircraft.

2.1.12 Assistance in developing an Extended Twin Operations (ETOPs) plan for
regulatory approval.

 

P.A. No. 3427   CS1     2-2     BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

2.2 Boeing will, if requested by Customer, perform work on an Aircraft after
delivery but prior to the initial departure flight or upon the return of the
Aircraft to Boeing’s facility prior to completion of that flight. The following
conditions will apply to Boeing’s performance:

2.2.1 Boeing may rely upon the commitment authority of the Customer’s personnel
requesting the work.

2.2.2 As title and risk of loss has passed to Customer, the insurance provisions
of Article 8.2 of the AGTA apply.

2.2.3 The provisions of the Boeing warranty in Part 2 of Exhibit C of the AGTA
apply.

2.2.4 Customer will pay Boeing for requested work not covered by the Boeing
warranty, if any.

2.2.5 The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 of Exhibit C of the AGTA apply.

2.3 Boeing may, at Customer’s request, provide services other than those
described in Articles 2.1 and 2.2 of this Supplemental Exhibit CS1 for an
Aircraft after delivery, which may include, but not be limited to, retrofit kit
changes (kits and/or information), training, flight services, maintenance and
repair of Aircraft (Additional Services). Such Additional Services will be
subject to a mutually acceptable price, schedule, scope of work and other
applicable terms and conditions. The DISCLAIMER AND RELEASE and the EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C
of the AGTA and the insurance provisions in Article 8.2 of the AGTA will apply
to any such work. Title to and risk of loss of any such Aircraft will always
remain with Customer.

 

P.A. No. 3427   CS1     2-3     BOEING / UNITED PROPRIETARY  



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

PART 3:             TECHNICAL INFORMATION AND MATERIALS

1. General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the Aircraft.

Customer Information is defined as that data provided by Customer to Boeing
which falls into one of the following categories: (i) aircraft operational
information (including, but not limited to, flight hours, departures, schedule
reliability, engine hours, number of aircraft, aircraft registries, landings,
and daily utilization and schedule interruptions for Boeing model aircraft);
(ii) summary and detailed shop findings data; (iii) aircraft readiness log data;
(iv) non-conformance reports; (v) line maintenance data; (vi) airplane message
data, (vii) scheduled maintenance data; and (viii) service bulletin
incorporation.

Upon execution by Customer of Boeing’s standard form Customer Services General
Terms Agreement and Supplemental Agreement for Electronic Access Boeing will
provide to Customer through electronic access certain Materials to support the
maintenance and operation of the Aircraft. Such Materials will, if applicable,
be prepared generally in accordance with Air Transport Association of America
(ATA) iSpec 2200, entitled “Information Standards for Aviation Maintenance.”
Materials not covered by Spec 2200 will be provided in a structure suitable for
the Material’s intended use. Materials will be in English and in the units of
measure used by Boeing to manufacture an Aircraft.

2. Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately twelve (12)
months before the scheduled delivery month of the first Aircraft in order to
mutually determine (i) the Materials to be furnished to Customer in support of
the Aircraft, (ii) the Customer Information to be furnished by Customer to
Boeing, (iii) the update cycles of the Materials to be furnished to Customer,
(iv) the update cycles of the Customer Information to be furnished to Boeing,
(v) any Customer preparations necessary for Customer’s transmittal of Customer
Information to Boeing, and (vi) any Customer preparations necessary for
Customer’s electronic access to the Materials.

 

CS1



--------------------------------------------------------------------------------

3. Technical Data and Maintenance Information.

Boeing will provide technical data and maintenance information equivalent to
that traditionally provided in the following manuals and documents. The format
for this data and information is not yet determined in all cases. Whenever
possible Boeing will provide such data and information through electronic
access.

 

a)    Flight Operations Information.    Airplane Flight Manual    Operations
Manual and Checklist    Weight and Balance Manual    Dispatch Deviation
Procedures Guide and Master Minimum Equipment List    Flight Crew Training
Manual    Fault Reporting Manual    Performance Engineer's Manual    Jet
Transport Performance Methods    FMC Supplemental Data Document    Operational
Performance Software    ETOPS Guide Vol. III    Flight Planning and Performance
Manual b)    Maintenance Information.    Maintenance Manual    Wiring Diagram
Manual    Systems Schematics Manual    Structural Repair Manual    Component
Maintenance Manual    Standard Overhaul Practices Manual    Standard Wiring
Practices Manual    Non-Destructive Test Manual    Service Bulletins and Index
   Corrosion Prevention Manual    Fault Isolation Manual    Power Plant Buildup
Manual (except [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT])    All Operators Letters   
Service Letters    Structural Item Interim Advisory    Combined Index

 

CS1



--------------------------------------------------------------------------------

     Maintenance Tips    Configuration Data Base Generator User Guide   
Production Management Data Base    Baggage/Cargo Loading Manual c)   
Maintenance Planning.    Maintenance Review Board Report    Maintenance Planning
Data Document    Maintenance Task Cards and Index    Maintenance Inspection
Intervals Report    ETOPS Guide Vol. II    Configuration Maintenance and
Procedures for Extended Range Operations d)    Spares Information.   
Illustrated Parts Catalog    Standards Books e)    Airplane & Airport
Information.    Facilities and Equipment Planning Document    Special Tool &
Ground Handling Equipment Drawings & Index    Supplementary Tooling
Documentation    Illustrated Tool and Equipment List/Manual    Aircraft Recovery
Document    Airplane Characteristics for Airport Planning Document    Airplane
Rescue and Fire Fighting Document    Engine Ground Handling Document    ETOPS
Guide Vol. I f)    Shop Maintenance.    Service Bulletins    Component
Maintenance Manuals and Index    Publications Index    Product Support Supplier
Directory    Supplier Product Support and Assurance Agreements g)    Fleet
Statistical Data and Reporting.    Fleet Message and Fault Data views, charts,
and reports

4. Advance Representative Materials.

Boeing will select all advance representative Materials from available sources
and whenever possible will provide them through electronic access. Such advance
Materials will be for advance planning purposes only.

 

CS1



--------------------------------------------------------------------------------

5. Customized Materials.

All customized Materials will reflect the configuration of each Aircraft as
delivered.

6. Revisions.

6.1 The schedule for updating certain Materials will be identified in the
planning conference. Such updates will reflect changes to Materials developed by
Boeing.

6.2 If Boeing receives written notice that Customer intends to incorporate, or
has incorporated, any Boeing service bulletin in an Aircraft, Boeing will update
Materials reflecting the effects of such incorporation into such Aircraft.

7. Supplier Technical Data.

7.1 For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178B dated December 1, 1992 (with an errata
issued on March 26, 1999), or later as available, Boeing will request that each
supplier of the components and equipment make software documentation available
to Customer.

7.2 The provisions of this Article will not be applicable to items of BFE.

7.3 Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring the suppliers to fulfill Customer’s requirements for information and
services in support of the Aircraft.

8. Buyer Furnished Equipment Data.

Boeing will incorporate BFE maintenance information into the customized
Materials providing Customer makes the information available to Boeing at least
six (6) months prior to the scheduled delivery month of each Aircraft. Boeing
will incorporate such BFE maintenance information into the Materials prior to
delivery of each Aircraft reflecting the configuration of that Aircraft as
delivered. Upon Customer’s request, Boeing may provide update service after
delivery to such information subject to the terms of Part 2, Article 2.3
relating to Additional Services. Customer agrees to furnish all BFE maintenance
information in Boeing’s standard digital format.

 

CS1



--------------------------------------------------------------------------------

9. Customer’s Shipping Address.

From time to time Boeing may furnish certain Materials or updates to Materials
by means other than electronic access. Customer will specify a single address
and Customer shall promptly notify Boeing of any change to that address. Boeing
will pay the reasonable shipping costs of the Materials. Customer is responsible
for any customs clearance charges, duties, and taxes.

 

CS1



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

PART 4:             ALLEVIATION OR CESSATION OF PERFORMANCE

Boeing will not be required to provide any services, training or other things at
a facility designated by Customer if any of the following conditions exist:

1. a labor stoppage or dispute in progress involving Customer;

2. wars or warlike operations, riots or insurrections in the country where the
facility is located;

3. any condition at the facility which, in the opinion of Boeing, is detrimental
to the general health, welfare or safety of its personnel or their families;

4. the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country; or

After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

Boeing will not be required to provide any Materials at a facility designated by
Customer if the United States Government refuses permission to Boeing to deliver
Materials to the country where the facility is located.

 

CS1



--------------------------------------------------------------------------------

787 CUSTOMER SUPPORT DOCUMENT

PART 5:             PROTECTION OF PROPRIETARY INFORMATION

AND PROPRIETARY MATERIALS

1. General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer’s right to use
and disclose the Materials and included information will be covered by and
subject to the terms of the AGTA as amended by the terms of the Purchase
Agreement. Title to all Materials containing, conveying or embodying
confidential, proprietary or trade secret information (Proprietary Information)
belonging to Boeing or a third party (Proprietary Materials), will at all times
remain with Boeing or such third party. Customer will treat all Proprietary
Materials and all Proprietary Information in confidence and use and disclose the
same only as specifically authorized in the AGTA as amended by the terms of the
Purchase Agreement.

2. License Grant.

2.1 Boeing grants to Customer a worldwide, non-exclusive, non-transferable
license to use and disclose Proprietary Materials in accordance with the terms
and conditions of the AGTA as amended by the terms of the Purchase Agreement.
Customer is authorized to make copies of Materials (except for Materials bearing
the copyright legend of a third party), and all copies of Proprietary Materials
will belong to Boeing and be treated as Proprietary Materials under the AGTA as
amended by the terms of the Purchase Agreement. Customer will preserve all
proprietary legends, and all copyright notices on all Materials and insure the
inclusion of those legends and notices on all copies.

2.2 Customer grants to Boeing a perpetual, world-wide, non-exclusive license to
use and disclose Customer Information or derivative works thereof in Boeing data
and information products and services provided indicia identifying Customer
Information as originating from Customer is removed from such Customer
Information.

3. Use of Proprietary Materials and Proprietary Information.

Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer’s Aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.

 

CS1



--------------------------------------------------------------------------------

4. Providing of Proprietary Materials to Contractors.

Customer is authorized to provide Proprietary Materials to Customer’s
contractors for the sole purpose of maintenance, repair, or modification of
Customer’s Aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer’s
contractors for the sole purpose of developing and manufacturing training
devices and maintenance tools for Customer’s use. Before providing Proprietary
Materials to its contractor, Customer will first obtain a written agreement from
the contractor by which the contractor agrees (a) to use the Proprietary
Materials only on behalf of Customer, (b) to be bound by all of the restrictions
and limitations of this Part 5, and (c) that Boeing is a third party beneficiary
under the written agreement. Customer agrees to provide copies of all such
written agreements to Boeing upon request and be liable to Boeing for any breach
of those agreements by a contractor. A sample agreement acceptable to Boeing is
attached as Appendix VII to the AGTA.

5. Providing of Proprietary Materials and Proprietary Information to Regulatory
Agencies.

5.1 When and to the extent required by a government regulatory agency having
jurisdiction over Customer or an Aircraft, Customer is authorized to provide
Proprietary Materials and to disclose Proprietary Information to the agency for
use in connection with Customer’s operation, maintenance, repair, or
modification of such Aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any
(a) distribution, disclosure, or additional use by the agency, (b) request to
the agency for distribution, disclosure, or additional use, or (c) intention on
the part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.

5.2 In the event of an Aircraft or Aircraft systems-related incident, the
Customer may suspend, or block access to Customer Information pertaining to its
Aircraft or fleet. Such suspension may be for an indefinite period of time.

 

CS1



--------------------------------------------------------------------------------

Attachment A to Supplemental Exhibit CS1 to Purchase Agreement Number 3427

787 TRAINING POINTS MENU

 

 

787 Training Courses

   Per Class
Student
Maximum    Total
Points  Per
ClassUAL

Flight

     

787 Pilot Transition Course

   2    [***]

787 Pilot Transition Course during Non-social Sessions UAL

   2    [***]

787 Pilot Shortened Transition Course (STAR)

   2    [***]

787 Pilot Shortened Transition Course (STAR) during Non-social Sessions UAL

   2    [***]

787 Pilot Recurrent Course

   2    [***]

787 Pilot Recurrent Course during Non-social Sessions UAL

   2    [***]

Additional 787 Four Hour Simulator Session with Alteon Instructor

   2    [***]

Additional 787 Ground School Training Day

   2    [***]

Cabin Crew

     

787 Transition + Exits/Doors Courses

   12    [***]

Maintenance

     

787 General Familiarization Maintenance Course

   24    [***]

787 Airframe/Powerplant/Electrical/ Avionics Systems Line & Base Maintenance
Course

   15    [***]

787 Airframe/Powerplant Systems Line & Base Maintenance Course

   15    [***]

787 Electrical Systems Line & Base Maintenance Course

   15    [***]

787 Avionics Systems Line & Base Maintenance Course

   15    [***]

787 JAR 147 Approved B1 Airframe/Powerplant/Electrical Line & Base Maintenance
with Avionics Ramp and Transit Maintenance Course

   15    [***]

787 JAR 147 Approved B2 Electrical/Avionics Line & Base Maintenance Course

   15    [***]

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment A to Supplemental Exhibit CS1 to Purchase Agreement Number 3427

787 TRAINING POINTS MENU

 

787 Engine Run-Up & Taxi Course

   3    [***]

Maintenance (Continued)

     

787 Corrosion Prevention & Control Course

   10    [***]

787 Aircraft Rigging Course

   6    [***]

787 Composite Repair for Technicians Course

   8    [***]

787 Composite Repair for Engineers

   8    [***]

787 Composite Repair for Inspectors

   8    [***]

787 Troubleshooting

   6    [***]

Generic Training Courses

         

Composite/Metal Bond Part I - Introduction to Advanced Composite Materials and
Metal Bond Repair

   12    [***]

Composite/Metal Bond Part II - Basic Composite Repair for Technicians

   12    [***]

Composite/Metal Bond Part III - Advanced Composite Component Repair

   12    [***]

Composite/Metal Bond Part IV—Advanced Composite Repair for Technicians

   12    [***]

Composite/Metal Bond Part V—Metal Bond Repair for Technicians

   12    [***]

Repair of Advanced Composite Structures for Engineers

   20    [***]

Composite Repair Design with Practical Application

   12    [***]

UAL Points per Class are based upon training conducted according to the standard
Boeing training course. Extended or modified courses will require point
adjustment to reflect altered work statement or duration.

UAL Non-social Sessions are those in which any part of the session falls between
midnight and 06:00 A.M. local time. To qualify for this discount all simulator
sessions for a given course must be scheduled as Non-social Sessions.

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

Attachment A to Supplemental Exhibit CS1 to Purchase Agreement Number 3427

787 TRAINING POINTS MENU

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

ENGINE ESCALATION AND

ENGINE WARRANTY

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Supplemental Exhibit EE1 – [CONFIDENTIAL MATERIAL OMITTED AND FILED

SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT] to Purchase Agreement Number 3427

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

PA_Supp_EX_EE1_[***]_ECI-MFG_CPI_2008_



--------------------------------------------------------------------------------

United Air Lines, Inc.

[***] Series Engines

 

1. ENGINE ESCALATION.

The Aircraft Basic Price of each Aircraft set forth in Table 1 of the Purchase
Agreement includes [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in accordance with the
following formula:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

2. Values to be Utilized in the Event of Unavailability.

2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] or for any reason has not released values [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] from other Bureau of Labor Statistics data or similar
data reported by non-governmental organizations. Such substitute will result in
the same adjustment, insofar as possible, as would have been calculated
utilizing the original values adjusted for fluctuation during the applicable
time period. However, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the Bureau of Labor
Statistics should resume releasing values for the months needed to determine
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT].

2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.4 If within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the published index values
are revised due to an acknowledged error by the Bureau of Labor Statistics,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

3. Engine Warranty.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

PA_Supp_EX_EE1_[***]_ECI-MFG_CPI_2008_

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

ENGINE ESCALATION AND

ENGINE WARRANTY

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Supplemental Exhibit EE1-[***] to Purchase Agreement Number 3427

[***] represents [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

PA_Supp_EX_EE1_[***]_ECI-MRG_CPI_2008

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

[***] Engines

 

1. ENGINE ESCALATION.

The Aircraft Basic Price of each Aircraft set forth in Table 1 of the Purchase
Agreement includes [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] in accordance with the
following formula:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

2. Values to be Utilized in the Event of Unavailability.

2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] or for any reason has not released [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] from other Bureau of Labor Statistics data or similar
data reported by non-governmental organizations. Such substitute will result in
the same adjustment, insofar as possible, as would have been calculated
utilizing the original values adjusted for fluctuation during the applicable
time period. However, [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] the Bureau of Labor
Statistics should resume releasing values for the months needed to determine
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]

2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SEC PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

2.4 If within [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT], the published index values
are revised due to an acknowledged error by the Bureau of Labor Statistics,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

 

P.A. No. 3427   EE1-[***] - 2  

PA_Supp_EX_EE1_[***]_ECI-MRG_CPI_2008

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

[***] Engines

 

3. Engine Warranty.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT].

 

P.A. No. 3427   EE1-[***] - 3  

PA_Supp_EX_EE1_[***]_ECI-MRG_CPI_2008

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

SERVICE LIFE POLICY COMPONENTS

between

THE BOEING COMPANY

and

UNITED AIR LINES, INC.

Supplemental Exhibit SLP1 to Purchase Agreement Number 3427

 

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

SERVICE LIFE POLICY COMPONENTS

relating to

BOEING MODEL 787 AIRCRAFT

This is the listing of SLP Components for the Aircraft which relate to Part 3,
Boeing Service Life Policy of Exhibit C, Product Assurance Document to the AGTA
and is a part of Purchase Agreement No. 3427.

 

1. Wing.

 

  (a) Upper and lower wing skins and stiffeners between the forward and rear
wing spars.

 

  (b) Wing spar webs, chords and stiffeners.

 

  (c) Inspar wing ribs.

 

  (d) Inspar splice plates and fittings.

 

  (e) Main landing gear support structure.

 

  (f) End ribs removable outboard wingbox, including spars and skins.

 

  (g) Wing center section lower beams, spanwise beams and floor beams, but not
the seat tracks attached to floor beams.

 

  (h) Wing-to-body structural attachments.

 

  (i) Engine pylon support fittings attached directly to wing primary structure.

 

  (j) Support structure in the wing for spoilers and spoiler actuators; for
aileron hinges and reaction links; and for leading edge devices and trailing
edge flaps/flapperon.

 

  (k) Leading edge device and trailing edge flap support system.

 

  (l) Aileron leading edge device and trailing edge flap internal, fixed
attachment and actuator support structure.

 

  (m) Winglets (787-3).

 

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

2. Body.

 

  (a) External surface skins and doublers, longitudinal stiffeners, longerons
and circumferential rings and frames between the forward pressure bulkhead and
the vertical stabilizer rear spar bulkhead and structural support and enclosure
for the APU but excluding all system components and related installation and
connecting devices, insulation, lining, and decorative panels and related
installation and connecting devices.

 

  (b) Window and windshield structure but excluding the windows and windshields.

 

  (c) Fixed attachment structure of the passenger doors, cargo doors and
emergency exits, excluding door mechanisms and movable hinge components. Sills
and frames around the body openings for the passenger doors, cargo doors and
emergency exits, excluding scuff plates and pressure seals.

 

  (d) Nose wheel well structure, including the wheel well walls, pressure deck,
forward and aft bulkheads, and the gear support structure.

 

  (e) Main gear wheel well pressure deck, bulkheads and landing gear beam
structure.

 

  (f) Floor beams and support posts in the control cab and passenger cabin area,
but excluding seat tracks.

 

  (g) Forward and aft pressure bulkheads.

 

  (h) Keel structure between the wing front spar bulkhead and the main gear
wheel well aft bulkhead, including splices.

 

  (i) Wing front and rear spar support bulkheads, and vertical and horizontal
stabilizer front and rear spar support bulkheads including terminal fittings but
excluding all system components and related installation and connecting devices,
insulation, lining, and decorative panels and related installation and
connecting devices.

 

  (j) Support structure in the body for the stabilizer pivot and stabilizer
screw.

 

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

3. Vertical Stabilizer.

 

  (a) External skins between front and rear spars.

 

  (b) Front, rear and auxiliary spars including stiffeners.

 

  (c) Attachment fittings between vertical stabilizer and body.

 

  (d) Inspar ribs.

 

  (e) Rudder hinges and supporting ribs, excluding bearings.

 

  (f) Support structure in the vertical stabilizer for rudder hinges, reaction
links and actuators.

 

  (g) Rudder internal, fixed attachment and actuator support structure.

 

4. Horizontal Stabilizer.

 

  (a) External skins between front and rear spars.

 

  (b) Horizontal stabilizer main torque box spars.

 

  (c) Stabilizer splice fittings, rib, pivot and screw support structure.

 

  (d) Support structure in the horizontal stabilizer for the elevator hinges,
reaction links and actuators.

 

  (e) Elevator internal, fixed attachment and actuator support structure.

 

  (f) Elevator hinges and supporting ribs, excluding bearings.

 

5. Engine Pylon.

 

  (a) Pylon skins, webs, doublers and stiffeners.

 

  (b) Internal pylon chords, frames and bulkheads.

 

  (c) Pylon to wing fittings, diagonal brace and links.

 

  (d) Engine mount support attached directly to pylon structure.

 

  (e) Fuse pins.

 

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

6. Main Landing Gear.

 

  (a) Outer cylinder.

 

  (b) Inner cylinder.

 

  (c) Upper and lower side brace, including spindles

 

  (d) Upper and lower drag brace, including spindles and shackle.

 

  (e) Downlock links including spindles.

 

  (f) Torsion links.

 

  (g) Truck beam.

 

  (h) Axles.

 

7. Nose Landing Gear.

 

  (a) Outer cylinder.

 

  (b) Inner cylinder, including axle.

 

  (c) Upper and lower drag brace.

 

  (d) Downlock links.

 

  (e) Steering support plates, tube and collar.

 

  (f) Torsion links.

 

NOTE:

  The Service Life Policy does not cover any bearings, bolts, bushings, clamps,
brackets, actuating mechanisms or latching mechanisms used in or on the SLP
Components.

 

BOEING / UNITED PROPRIETARY